PD-1452-15
                              PD-1452-15                         COURT OF CRIMINAL APPEALS
                                                                                  AUSTIN, TEXAS
                                                                 Transmitted 11/6/2015 8:29:26 AM
November 9, 2015                                                   Accepted 11/9/2015 3:51:34 PM
                        NO.                                                        ABEL ACOSTA
                                                                                           CLERK
                                IN THE
                      COURT OF CRIMINAL APPEALS
                              OF TEXAS


                              NO. 13-13-00496-CR

                        IN THE COURT OF APPEALS

                                   FOR THE

               THIRTEENTH JUDICIAL DISTRICT OF TEXAS

                          CORPUS CHRISTI, TEXAS



  THE STATE OF TEXAS                    §         APPELLANT
                                        §
  V.                                    §
                                        §
  BRITTANY WYATT                        §         APPELLEE



               APPEAL FROM COUNTY COURT AT LAW NO. 3
                       NUECES COUNTY, TEXAS


             APPELLEE'S MOTION FOR EXTENSION OF TIME
       TO FILE APPELLEES PETITION FOR DISCRETIONARY REVIEW


  TO THE HONORABLE JUDGES OF SAID COURT:

         NOW COMES, BRITTANY WYATT, Appellee in the above entitled and

  numbered cause, by and through her attorney of record, W. TROY McKINNEY, and

  submits this Motion for Extension of Time to file Appellee's Petition for

  Discretionary Review until December 7, 2017. For good cause, Appellee shows as

                                        1
follows.

      1.    This Court issued its opinion on June 4, 2015. On July 20, 2015,

Appellee’s motion for rehearing was filed and it was overruled on October 6, 2015.

This petition for discretionary review is due to be filed on or about November 5,

2015. This is Appellee's first request for an extension of time to file Appellee's

Petition for Discretionary Review.

      2.    The last thirty days, Appellee's counsel has been in trial, had an

extremely heavy court docket in Harris County, Texas, and several out of town court

settings.

      3.    Furthermore, Appellee’s counsel was in Oklahoma City and Corpus

Christi speaking at seminars.

      4.    This Motion is not made for delay, but to see that justice is done.

                                     PRAYER

      WHEREFORE, PREMISES CONSIDERED, Appellee prays that the

deadline for filing of Appellee's Petition for Discretionary be extended to December

7, 2015.




                                         2
                                            Respectfully submitted,

                                            SCHNEIDER & McKINNEY, P.C.

                                            /w/ Troy McKinney

                                            W. Troy. McKinney
                                            T.B.C. No. 13725020
                                            440 Louisiana
                                            Suite 800
                                            Houston, Texas 77002
                                            713-951-9994
                                            FAX 713-224-6008
                                            Email: wtmhousto@aol.com


                                            ATTORNEY FOR APPELLEE

                         CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the attached and foregoing

document has been served on Williams Ainsworth, Assistant District Attorney, 901

Leopard, Room 206, Corpus Christi, Texas 78401.




                                                  /s/ W. Troy McKinney

                                                  W. Troy McKinney




                                        3